Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-12 in the reply filed on February 18, 2021 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

Liquid discharge unit as recited in claims 1-5 and 10-12
Nozzle moving mechanism as recited in claims 4 and 6-9

Nozzle direction control mechanism as recited in claims 4 and 6-9

Flow rate control mechanism as recited in claims 4 and 6-9

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Liquid discharge unit is interpreted as rear nozzles 76 see [0030] and/or 
front nozzles 71-73 [0026]

Nozzle moving mechanism is interpreted as the nozzle holder 74 is provided at a rod 751 of a 
	linear actuator, for example, a cylinder motor 75, which is provided in the support 58 see 
	[0026]

Nozzle direction control mechanism is interpreted as elements 90 and/or 91 see [0029]

Flow rate control mechanism is interpreted as flow rate control device such as an 			opening/closing valve or flow rate control valve see [0027]
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 

*Note in claims 6-9 the claims recite “liquid discharge unit” but recite sufficient structure, materials, or acts to entirely perform the recited function.  Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

The term “controller” is recited in claims 1-12. Based upon the original specification [0032] the controller 8 is configured to integrally control all operations of the etching apparatus and can be implemented using a general purposes computer as hardware and programs (an apparatus control program and processing recipe) to operate the computer as software.
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1 and 6-12 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Ookouchi et al (US 9,704,730).
The prior art of Ookouchi et al teaches a substrate cleaning apparatus.

Regarding claim 1:	 An etching apparatus, comprising: a substrate holder (spin chuck 11) configured to hold a substrate; a rotation driver (rotation mechanism 13 and/or rotation shaft 12)configured to rotate the substrate holder around a rotation axis; a liquid discharge unit (nozzles 62, 41, 43, 51, 53 see col. 9 lines 49-67 and col. 9 lines 1-19) configured to discharge an etching solution to a peripheral portion of the substrate held by the substrate holder; and a controller (control unit 5) configured to control an operation of the etching apparatus by controlling at least the rotation driver and the liquid discharge unit, wherein the controller controls at least one of a rotational velocity (see col. 10 line 38) of the substrate to be rotated by the rotation driver, a discharge velocity of the etching solution from the liquid discharge unit or a discharge direction  (see the discussion of the nozzle moving unit see col. 10 lines 32034) of the etching solution from the liquid discharge unit to etch the substrate under immediate deviation conditions in which the etching solution is deviated from the substrate immediately after the etching solution discharged from the liquid discharge unit lands at a liquid landing point in the peripheral portion of the substrate.  See more discussion of the control unit 5 in co. 10 lines 27-col. 23 line 11.
	The deviation conditions limitation is the flow regime of the etching solution once it is discharged from the nozzle and when it lands at the wafer.


 
Regarding claim 7: The etching apparatus of Claim 6, wherein when a round part having an approximately semicircular shape in the peripheral portion of the substrate is etched, while moving the liquid landing point of the etching solution by moving the nozzle through the nozzle moving mechanism, the controller performs, along with the moving of the liquid landing point, at least one of a control of the direction of the nozzle by the nozzle direction control mechanism, a control of the discharge velocity of the etching solution by the flow rate control mechanism or a control of the rotational velocity of the substrate by the rotation driver to maintain the immediate deviation conditions.  See nozzle arm 60 and nozzle 30 are moved as discussed in col. 8 lines 49- col. 26 line 25 and see Figures.

Regarding claim 8: The etching apparatus of Claim 6, wherein the controller controls the liquid discharge unit to move the liquid landing point within a predetermined etching target area in the peripheral portion of the substrate.  See the discussion of the difference or deviation of points N1 P1, R1, and R2 in col. 11 lines 19-46 and see Figures.

Regarding claim 9: The etching apparatus of Claim 6, wherein the controller controls at least one of the rotational velocity of the substrate to be rotated by the rotation driver (see the discussion of the rotation mechanism 13 in col. 10 lines 38-42), the discharge velocity (see the last paragraph of col. 8 and col. 11 lines 4-17) of the etching solution from the liquid discharge unit or the discharge direction of the etching solution from the liquid discharge unit to perform a 

Regarding claim 10:	The etching apparatus of Claim 1, wherein the controller controls the liquid discharge unit to move the liquid landing point within a predetermined etching target area in the peripheral portion of the substrate.  See the discussion of the difference or deviation of points N1 P1, R1, and R2 in col. 11 lines 19-46 and see Figures.


Regarding claim 11: 	The etching apparatus of Claim 1, wherein the controller (see more discussion of the control unit 5 in co. 10 lines 27-col. 23 line 11) controls at least one of the rotational velocity of the substrate to be rotated by the rotation driver, the discharge velocity (see the last paragraph of col. 8 and col. 11 lines 4-17) of the etching solution from the liquid discharge unit or the discharge direction of the etching solution from the liquid discharge unit to perform a liquid processing on the substrate even under diffusion conditions in which the etching solution discharged from the liquid discharge unit is diffused on the peripheral portion of the substrate to cover an area radially outside the liquid landing point after landing on the peripheral portion of the substrate and then is deviated from the substrate See the discussion of the difference or deviation of points N1, P1,  R1, and R2 in col. 11 lines 19-46 and see Figures, and the controller controls the etching apparatus to process a single substrate under a combination of the immediate deviation conditions and the diffusion conditions.  

Regarding claim 12:	The etching apparatus of Claim 11, wherein the controller controls the rotation driver (rotation mechanism 13 and/or rotation shaft 12) and the liquid discharge unit (nozzles 62, 41, 43, 51, 53 see col. 9 lines 49-67 and col. 9 lines 1-19) to etch an etching target .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ookouchi et al (US 9,704,730) in view of Mayer et al (US 7,780,867).
The teachings of Ookouchi et al were discussed above. 
Ookouchi et al fails to teach tangential direction or a direction of a tangent of a circle.
The prior art of Mayer et al teaches an edge bevel removal of copper from Si wafers. In essence, Mayer et al teaches the removal of a film of the peripheral surface of the wafer using the centrifugal forces that result from the rotation of the wafer. Further, the prior art of Mayer et al teaches an equation of tangential velocity is v =                         
                            
                                
                                    2
                                    π
                                    ω
                                    r
                                
                                
                                    60
                                
                            
                        
                     where                         
                            ω
                             
                            i
                            s
                             
                            t
                            h
                            e
                             
                            r
                            o
                            t
                            a
                            t
                            i
                            o
                            n
                             
                            r
                            a
                            t
                            e
                             
                            i
                            n
                             
                            r
                            p
                            m
                             
                            ,
                             
                            r
                             
                            i
                            s
                             
                            t
                            h
                            e
                             
                            w
                            a
                            f
                            e
                            r
                             
                            r
                            a
                            d
                            i
                            u
                            s
                             
                            i
                            n
                             
                            c
                            m
                        
                    . According to Mayer et al the tangential velocity and centrifugal acceleration can be optimize to improve the product result. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to use the teachings of Mayer et al to enhance the peripheral surface removal in the apparatus of Ookouchi et al.
	
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record fails to teach or fairly suggest the equation of the velocity component of the tangential direction of the etching solution at the liquid landing point as recited in claim 3.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Iseki et al (US 2016/0026087) teaches a developing apparatus with a flow rate controller [0062].
Nakamori et al (US 2016/0111303) teaches a substrate liquid processing apparatus with a flow rate controller 30, controller 14 see [0048], a substrate holding unit 11, a rotary shaft 16 (rotation driver), nozzles 26-28 that discharge process fluid to the peripheral portion of the substrate 3, see also [0044] and [0047].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438.  The examiner can normally be reached on M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716